DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/remarks filled on 08/27/2021, with respect to the claims 1 and 6 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “A MAC address synchronization method for synchronizing a MAC address of a WIFI module and an Ethernet module on a smart host, comprising: connecting an intelligent terminal with a control module to a specified network; Att. Docket: S-004.P1032 App.: 16691187the control module is capable of entering a MAC address synchronization mode, and the control module sends instructions to the WIFI module to make the WIFI module enter a state that can be discovered by the intelligent terminal; after discovering the WIFI module, the intelligent terminal sends the information of the specified network to the WIFI module, and the WIFI module connects to the specified network; the intelligent terminal searches for the WIFI module, and the intelligent terminal acquires the MAC 
	The first closest prior art, Koyanagi et al. (US Pub. No.: 2003/0063593 A1) discloses to provides a wireless LAN communication system capable of separating a wireless LAN network at a data link layer level. This invention adds an identifier representing a network segment to a frame used in wireless communication. A wireless LAN client receives only data having an identifier which coincides with an identifier representing its own network segment. The wireless LAN network can be separated into a plurality of networks at a data link layer level within the same radio frequency band.
	The second closest prior art, Cromer et al. (US Pub. No.: 2005/0165909 A1) discloses a data processing network configuration includes a server and an access point wired to a network and a mobile system wirelessly connected to the access point. The access point receives and stores a request to retrieve information from the mobile system. The mobile system, when in a powered down state, powers its wireless network adapter periodically to poll the access point to discover the stored request for information. The mobile system responds to discovery of the stored request by retrieving the requested information from nonvolatile storage of the mobile system and transmitting the requested information via the wireless network adapter while otherwise remaining powered down. The information request may be a system management request and the request packet may include a Media Access 
	The third closest prior art, Kubota et al. (US Pub. No.: 2008/0209071 A1) discloses to providing first address information corresponding to a first one of said terminal devices shared between said first terminal device and said relay device; providing second address information used by the other terminal devices than said first terminal device for accessing via said relay device said first terminal device; providing a table of said first address information and said second address information in association with each other at said relay device; and changing the content of said first address information with time, said first address information enabling said relay device to access said first device, said relay device enabling other terminal devices to access said first terminal device by converting said first and second address information in reference to said table notwithstanding changing of the content of the first address information.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465